      Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 1 of 27 PageID #:71




                        UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    YOLANDA GILL,

                                  Plaintiff,             Case No. 19-cv-08099

                                 v.                      Judge Manish S. Shah

    CEC EMPLOYEE GROUP, LLC,                             Magistrate Judge Gabriel A. Fuentes

                                 Defendant.

             DEFENDANT’S MEMORANDUM OF LAW IN SUPPORT OF ITS
              MOTION TO DISMISS PARTS OF PLAINTIFF’S COMPLAINT

        Defendant CEC Employee Group, LLC (“Defendant” or “CEC”), by and through its attor-

neys, Kirsten A. Milton and Brenna R. McLean of Jackson Lewis P.C., moves to dismiss, in part,

Plaintiff Yolanda Gill’s (“Plaintiff” or “Gill”) Complaint pursuant to Federal Rule of Civil Proce-

dure 12(b)(6). CEC relies upon the following Memorandum of Law in Support of its Motion to

Dismiss Parts of Plaintiff’s Complaint (the “Motion”). 1




1
         Consistent with Rule 12(a)(4) of the Federal Rules of Civil Procedure, Defendant also requests that
the Court allow Defendant to respond to the remainder of the Complaint not subject to the current Motion
following a ruling on the Motion. See Intercom Ventures, LLC v. FasTV, Inc., No. 13 C 232, 2013 U.S.
Dist. LEXIS 75032, at *17-18 (N.D. Ill. May 28, 2013) (citing 5B Wright & Miller, Fed. Prac. & Proc. Civ.
§ 1346 (3d ed.)) (“The weight of authority is to the effect that the filing of a motion that only addresses part
of a complaint suspends the time to respond to the entire complaint, not just to the claims that are the subject
of the motion.”); see also Oil Express Nat., Inc. v. D’Alessandro, 173 F.R.D. 219 (N.D. Ill. 1997) (extending
time to answer counts not addressed in motion to dismiss for 10 days after the court’s ruling on the counts
challenged in the 12(b)(6) motion); Compton v. City of Harrodsburg, Ky., 287 F.R.D. 401, 402 (E.D. Ky.
2012) (granting motion to extend time to file answer where defendants filed partial motion to dismiss,
finding that “requiring parties to file responsive pleading in a piecemeal fashion would undoubtedly create
duplicative sets of pleadings…and would cause confusion”) (quotations omitted); Talbot v. Sentinel Ins.
Co., Ltd., N. 2:11-cv-01766-KJD-CWH, 2012 U.S. Dist. LEXIS 43340, at *11 (D. Nev. Mar. 29, 2012)
(collecting cases and agreeing with the “majority of courts that have held that a pending motion to dismiss,
although it may only address some of the claims alleged, tolls the time to respond to all claims under Rule
12(a)(4)”).
    Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 2 of 27 PageID #:71




                                        INTRODUCTION

       In her Complaint, Plaintiff, a current CEC employee, asserts a number of factually and

legally flawed claims related to her employment at CEC. Specifically, in Counts I and II, Plaintiff

alleges that CEC discriminated against her based on her race, African American and Native Amer-

ican, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000 et

seq. (“Title VII”) (Count I) and the Illinois Human Rights Act, 775 ILCS 5/1-101, et seq. (“IHRA”)

(Count II). In Count III, she alleges she has been, and continues to be, subjected to sexual harass-

ment in violation of Title VII. In Counts IV and V, she claims she was retaliated against in violation

of the federal Whistleblower Protection Act of 1989, 5 U.S.C. § 2302(b)(8)-(9) (“WPA”) (Count

IV) and the Family Medical Leave Act, 29 U.S.C. § 2601 et seq. (“FMLA”) (Count V). Finally, in

Count VI, she asserts a claim for various forms of injunctive relief. As discussed in more detail

below, Counts I and II should be dismissed in part, and Counts III – V should be dismissed in

whole, for failure to state a claim upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6).

       Counts I and II should be dismissed in part because Plaintiff failed to exhaust her admin-

istrative remedies with respect to her claims that she was discriminated against because she is

Native American. It is axiomatic that Gill can assert in her Complaint only those Title VII claims

that were brought before the U.S. Equal Employment Opportunity Commission (“EEOC”). But,

in her EEOC Charge of Discrimination (“Charge”), Plaintiff alleged only race discrimination based

upon her identification as African American, and retaliation for engaging in alleged protected ac-

tivity, not discrimination based on her identification as a Native American. Thus, she cannot now

bring claims for race discrimination based on her Native American ethnicity. Worthington v. JJ

Severson Affiliates, Inc., No. 16 C 8573, 2017 U.S. Dist. LEXIS 9419 (N.D. Ill. Jan. 24, 2017)




                                                  2
    Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 3 of 27 PageID #:71




(plaintiff prohibited from asserting race discrimination claim when EEOC charge never alleged

national origin discrimination based on Native American origin).

       Similarly, Plaintiff’s claim of sexual harassment (Count III) must be dismissed in whole

because she failed to raise a claim of sexual harassment in her Charge. Cheek v. Peabody Coal

Co., 97 F.3d 200, 202-03 (7th Cir. 1996) (affirming dismissal of plaintiff’s sexual harassment

claim where her EEOC charge had only contained allegations of discrimination based on sex).

       Count I-II and IV-V must be dismissed because Plaintiff has failed to plead facts sufficient

to state a plausible claim for race discrimination based on her Native American ethnicity and re-

taliation under the federal WPA or FMLA. First, Plaintiff’s Complaint is devoid of any facts to

support a claim for discrimination based on her Native American origin and thus, must be dis-

missed. Second, there can be no dispute that the federal WPA applies only to federal employees.

Because Plaintiff is not a federal employee, nor does she allege she is one, Count IV must be

dismissed. See 5 U.S.C. § 2302; Wills v. Grundy County, No. 07 C 5257, 2008 U.S. Dist. LEXIS

51387, at *12 (N.D. Ill. June 26, 2008).

       Finally, Count V likewise must be dismissed. In support of Count V, Plaintiff alleges that

CEC retaliated against her for taking FMLA leave by “barr[ing] access” to her workload for “two

(2) workdays” upon her return to work following her FMLA leave. (Compl. ¶¶78-80, ¶83). She

claims CEC’s actions “caused [her] workload to suffer . . . [by] detract[ing] from Plaintiff’s ability

to produce the ‘goal’ and/or target number and percentage of daily dials essential to the functions

of Plaintiff’s job.” Id. But, such actions do not constitute “materially adverse” actions sufficient to

give rise to an FMLA retaliation claim and therefore, must be dismissed. Preddie v. Bartholomew

Consol. Sch. Corp., 799 F.3d 806, 818 n. 35 (7th Cir. 2015).




                                                  3
     Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 4 of 27 PageID #:71




        For these reasons and the additional reasons set forth below, Defendant respectfully re-

quests that the Court grant its Motion and dismiss Counts I-II in part and Counts III-V in their

entirety with prejudice.

                             RELEVANT FACTUAL ALLEGATIONS2

        According to the Complaint, Plaintiff began working for Defendant in or about November

2017 as a National Admissions Advisor. (Compl. ¶16, 17). On November 1, 2019, Plaintiff was

promoted to Senior National Admissions Advisor, the position she holds to this day. (Id. ¶35).

        On August 8, 2018, Plaintiff filed her Charge with the EEOC and cross-filed with the Illi-

nois Department of Human Rights (“IDHR”). (See Ex. A).3 Under the “Discrimination Based On”

section of her Charge, Plaintiff checked the boxes for “Race” and “Retaliation,” claiming that CEC

discriminated against her based on her race (African American) and retaliated against her for re-

porting the alleged discrimination. The basis of Plaintiff’s claims stemmed from an incident on or

about April 18, 2018, when, according to Plaintiff, “one of Respondent’s managers sent an email

to Complainant and other admissions advisors . . . . advis[ing] . . . [them] that they should not use

‘slang’ or ‘Ebonics’, by which Respondent meant African American slang, when communicating

with students or potential students.” Id. “On April 19, 2018, Complainant complained to Respond-

ent about this racial statement and the failure of any managers or directors at the meeting to

properly address this racist statement at the time” and CEC investigated the matter. Id. During that

same investigation, Complainant also claimed that, based on her credentials, she should have been



2
         For purposes of this Motion only, Defendant accepts as true the allegations set forth in the Com-
plaint. Defendant denies and disputes Plaintiff’s allegations for all other reasons. Defendant reserves the
right to dispute Plaintiff’s allegations in the event that the Motion is not granted.
3
         In ruling on a Rule 12(b)(6) motion to dismiss, the Court may consider the allegations in the Com-
plaint, as well as documents that are referenced in the Complaint. See Titus v. Ill. DOT¸828 F.Supp.2d 957,
929, n.6 (N.D. Ill. 2011) (citing Fed. R. Civ. P. 10(c)). If, based on the facts pleaded and judicially noticed,
an affirmative defense is evident, then dismissal under Rule 12(b)(6) is proper.
                                                       4
    Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 5 of 27 PageID #:71




hired at a more senior level, and, in fact, shortly thereafter, requested, but did not receive, a pay

raise. In her Charge, Plaintiff also alleged that, during this investigation, she alleged that CEC

discriminatorily applied its pay and promotion policies based on an individual’s race, favoring

Caucasians over African Americans. Id.

       Finally, in her Charge, Plaintiff claimed that, in response to the above-described actions,

CEC retaliated against her by “limit[ing] the number and quality of phone calls from potential

student applicants,” calling her “to the office on a frequent basis and making various inaccurate

claims against her.” Id.

       On September 11, 2019, the EEOC issued Plaintiff a Dismissal and Notice of Right to Sue.

(See Ex. B). The Notice informed Plaintiff that, within 90 days of receipt, she could “file a lawsuit

against the respondent(s) under federal law based on this charge in federal or state court.” Id.

(emphasis added).

       On December 11, 2019, Plaintiff initiated the instant lawsuit against CEC, alleging claims

of race discrimination under Title VII and the IHRA, sexual harassment in violation of Title VII,

and retaliation under the federal WPA and FMLA. See Dkt. No. 1. With respect to her race dis-

crimination claims, Plaintiff alleges CEC discriminated against her based on “race as a person of

African American and Native American descent” and “ethnicity.” (Compl. ¶¶3, 86, 94).

       Regarding her claim under the federal WPA, Plaintiff alleges that “Plaintiff is a protected

person within the meaning of the Whistleblower Protection Act of 1989” and “defendant receives

federal monies and grants which it utilizes to run and operate the resources it provides to consum-

ers.” (Id. ¶¶115, 116).

       In support of her FMLA retaliation claim, Plaintiff alleges that CEC retaliated against her

for taking FMLA leave by “barr[ing] access” to her workload for “two (2) workdays” upon her



                                                 5
     Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 6 of 27 PageID #:71




return to work following her FMLA leave, which “caused [her] workload to suffer . . . [by] de-

tract[ing] from Plaintiff’s ability to produce the ‘goal’ and/or target number and percentage of

daily dials essential to the functions of Plaintiff’s job.” (Id. ¶¶78-80, 83).

                                            ARGUMENT

I.      Counts I And II Should Be Dismissed In Part And Counts III – V Should Be Dismissed
        In Whole For Failure To State A Claim Upon Which Relief Can Be Granted.

        A court should grant a motion to dismiss pursuant to Rule 12(b)(6) where a complaint does

not allege facts that, accepted as true, state a claim for relief that is plausible on its face. See Ash-

croft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted). A claim should be dismissed

where, accepting all well-pleaded factual allegations in the light most favorable to the plaintiff, the

complaint nevertheless fails to “plausibly suggest that the plaintiff has a right to relief.” EEOC v.

Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007). A complaint that offers “a for-

mulaic recitation of the elements of a cause of action” or “naked assertion[s]” devoid of “further

actual enhancement” will not suffice. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007);

Leavell v. Ill. Dep’t of Natural Res., 600 F.3d 798, 808 (7th Cir. 2010) (holding that failure to

allege facts in support of a substantive element of a claim is grounds for dismissal under Rule

12(b)(6)). In other words, although “legal conclusions can provide the framework of a complaint,

they must be supported by the factual allegations.” Iqbal, 556 U.S. at 679. “Where a complaint

pleads facts that are merely consistent with a defendant’s liability, it stops short of the line between

possibility and plausibility of entitlement to relief.” Id.

        A.      Counts I and II Should be Dismissed in Part Because Plaintiff has Failed to
                Plead any Facts Sufficient to State a Claim for Discrimination based on Her
                Native American Ethnicity.

        In Counts I and II, Plaintiff has failed to plead any facts, much less facts sufficient to state

a plausible claim for discrimination based on her Native American origin. Not once in her 137-

                                                   6
    Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 7 of 27 PageID #:71




paragraph Complaint does Plaintiff get around to pleading a single fact that could plausibly demon-

strate how or why she believes she has been discriminated against because she is Native American.

Instead, all she asserts is that she was discriminated against based on her “race as a person of . . .

Native American descent,” “is and was always . . . [a] Native American woman employed by the

defendant,” and “was a protected person under the statute of the IHRA, due to her race and ethnic-

ity as . . . [a] Native American woman.” (Compl. ¶¶3, 86, 94). As the U.S. Supreme Court has

made clear, such “naked assertions devoid of further factual development” fail to state a claim

upon which relief may be granted” and must be dismissed. Iqbal, 556 U.S. 662, 678 (2009)

(“Threadbare recitals of the elements of a cause of action, supported by mere conclusory state-

ments, do not suffice [to state a claim].”); see also Twombly, 550 U.S. 544, 555 (2007) (citations

omitted) (courts “are not bound to accept as true a legal conclusion couched as factual allegation”).

       B.      Count IV Should be Dismissed Because Plaintiff has Not Stated a Claim for
               Relief Under the Federal Whistleblower Protection Act Because She Fails to
               Allege that She is a Federal Employee.

       It is axiomatic that the federal WPA applies only to federal employees. See 5 U.S.C. §

2302; Wills v. Grundy County, No. 07 C 5257, 2008 U.S. Dist. LEXIS 51387, at *12 (N.D. Ill.

June 26, 2008) (granting motion to dismiss where plaintiff failed to plead facts showing that she

was a federal employee entitled to the protections of the WPA). Under the WPA, a federal em-

ployee is someone who is: (1) appointed by a federal official acting in her official capacity; (2)

engaged in the performance of a federal function under the authority of law or an executive order;

and (3) under the supervision and direction of a federal official while engaged in the performance

of the duties of her position. See 5 U.S.C. § 2105 (emphasis added). An individual “must meet all

three qualifications of the statute and failure to meet one qualifications dooms her claim.” Wills,




                                                  7
    Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 8 of 27 PageID #:71




2008 U.S. Dist. LEXIS 51387 at *12. Here, Gill has not plead, nor can she meet, even one element

to establish that she is a federal employee.

       All that Plaintiff asserts is that she “is a protected person within the meaning of the Whis-

tleblower Protection Act of 1989” and “defendant receives federal monies and grants which it

utilizes to run and operate the resources it provides to consumers.” (Compl. ¶¶ 115, 116). Because

she does not allege any of the three necessary elements to be a “federal employee” protected by

the WPA – nor can she because she is not a federal employee – Plaintiff has failed to state a claim

for relief under the WPA and the Court should dismiss Count IV of her Complaint. See Young v.

Dart, No. 14-cv-06350, 2015 U.S. Dist. LEXIS 165937 (N.D. Ill. Dec. 10, 2015) (dismissing plain-

tiff’s claim under the WPA because she was not a federal employee); Scholl v. Chicago Reg’l

Council of Carpenters, No. 12 C 1806, 2013 U.S. Dist. LEXIS 16374 (N.D. Ill. Feb. 6, 2013)

(holding that the WPA only applies to federal employees).

       C.      Count V Should Be Dismissed Because Plaintiff Fails to Allege Facts Sufficient
               to Establish that She Suffered a Materially Adverse Action for Taking FMLA
               Leave.

       Plaintiff’s claim for FMLA retaliation (Count V) is equally deficient. To establish an

FMLA retaliation claim, Gill must plead facts that show “(1) a statutorily . . . protected activity;

(2) a materially adverse action taken by the employer; and (3) a causal connection between the

two.” Cardenas v. First Midwest Bank, 114 F. Supp. 3d 585, 594 (N.D. Ill. 2015) (internal citations

omitted). A “materially adverse” action includes any actions that would dissuade a reasonable

employee from exercising her rights under the FMLA. Preddie v. Bartholomew Consol. Sch.

Corp., 799 F.3d 806, 818 n. 35 (7th Cir. 2015) (“The critical question is whether the employer’s

actions would discourage a reasonable employee from taking FMLA leave.”); see also, Burlington




                                                 8
     Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 9 of 27 PageID #:71




Indus. v. Ellerth, 524 U.S. 742, 761 (1998) (“A tangible employment action constitutes a signifi-

cant change in employment status, such as hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing a significant change in benefits.”). In

her Complaint, Plaintiff claims that CEC retaliated against her for taking FMLA leave by

“barr[ing] access” to her workload for “two (2) workdays” upon her return to work following her

FMLA leave. (Compl. ¶¶78-80, 83).4 Plaintiff alleges that CEC’s actions “caused [her] workload

to suffer . . . [by] detract[ing] from Plaintiff’s ability to produce the ‘goal’ and/or target number

and percentage of daily dials essential to the functions of Plaintiff’s job.” (Compl. ¶81). However,

Plaintiff does not allege that the delay actually caused any negative impact on her numbers or that

she suffered any materially adverse action as a result of the temporary technological delay – such

as “hiring, firing, failing to promote, reassignment . . . or a decision causing a significant change

in benefits” – as she must to survive a motion to dismiss. See Cole v. Illinois, 562 F.3d 812, 816

(7th Cir. 2009) (noting that the Seventh Circuit has “consistently required that the adverse action

giving rise to an FMLA retaliation claim be ‘materially adverse.’”). While Plaintiff may have been

slightly inconvenienced by this minor delay upon her return to work, she has not alleged that she

suffered any “materially adverse” action as a consequence, and therefore has failed to state a claim

of FMLA retaliation. Id. (“[t]he decision to take FMLA leave cannot immunize that employee

from those petty slights or minor annoyances that often take place at work and that all employees

experience”); see also Trahanas v. Northwestern Univ., No. 15-CV-11192, 2017 U.S. Dist. LEXIS




4
          Supporting her allegation that CEC blocked access to her workload until February 13, 2019, Plain-
tiff cites to Exhibit 13. (Compl. ¶82). However, Exhibit 13 is completely ineligible and therefore does not
support this allegation. Nonetheless, CEC assumes Plaintiff’s allegations are true for the purposes of this
Motion.

                                                    9
      Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 10 of 27 PageID #:71




104098, at *17 (N.D. Ill. Jul. 6, 2017) (noting that getting locked out of one’s work computer after

going on leave is “likely a minimal inconvenience” rather than an adverse action).

II.      Counts I, II, And III Should Be Dismissed, In Part Or In Whole, Because Plaintiff
         Failed To Exhaust Her Administrative Remedies.

         Before a plaintiff may assert a Title VII claim in court, she must exhaust the congression-

ally-mandated administrative procedure before the EEOC. 42 U.S.C. 2000e-5; Zipes v. Trans

World Airlines, Inc., 455 U.S. 385, 393 (1982). The Title VII exhaustion requirement is strictly

applied, and courts in this Circuit routinely dismiss claims of discrimination where, as here, it is

not satisfied. See, e.g., Schnellbaecher v. Baskin Clothing Co., 887 F.2d 124, 127 (7th Cir. 1989);

Huri v. Circuit Court of Cook County, No. 11 C 3675, 2012 WL 1431268, at *3 (N.D. Ill. Apr. 25,

2012); Fleming v. United Parcel Serv., No. 03 9391, 2004 WL 2314962, at *2 (N.D. Ill. Oct. 12,

2004).

         A.     The Court Should Dismiss Counts I and II of Plaintiff’s Complaint for Alleged
                Race Discrimination Based on Her Native American Origin Because They are
                Outside the Scope of Her Charge.

         Even if Gill had sufficiently plead a claim for discrimination based on her Native American

ethnicity, Counts I and II should still be dismissed in part because it is well established that a

plaintiff may not pursue in a lawsuit a Title VII claim that was not raised in the preceding EEOC

charge.5 Rush v. McDonald’s Corp., 966 F.2d 1104, 1110 (7th Cir. 1992) (“An aggrieved employee

may not complain to the EEOC of only certain instances of discrimination, and then seek judicial

relief for different instances of discrimination.”); Babrocky v. Jewel Food Co., 773 F.2d 857, 864

(7th Cir. 1985) (“[T]he requirement that the scope of the EEOC charge limit the scope of the



5
        In analyzing discrimination claims under the IHRA, Illinois courts apply the same framework used
by federal courts in addressing discrimination claims under Title VII. Blackford v. Fed. Express Corp., 80
F. Supp. 3d 809, 817 (N.D. Ill. 2015); Zaderaka v. Ill. Human Rights Comm’n, 545 N.E2d 684, 687 (1989)
(noting that courts use the same analytical framework to analyze Title VII and IHRA claims).
                                                   10
    Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 11 of 27 PageID #:71




subsequent complaint is in the nature of a condition precedent with which litigants must com-

ply...”); Peters v. Renaissance Hotel Operating Co., 307 F.3d 535, 550 (7th Cir. 2002) (citations

omitted) (“[A] plaintiff may not bring claims under Title VII that were not originally brought

among the charges to the EEOC.”); see Teal v. Potter, 559 F.3d 687, 691 (7th Cir. 2009) (internal

citations omitted) (explaining that exhaustion is a condition precedent to bringing a claim under

Title VII because the scope of subsequent litigation is limited by the nature of the charge filed at

the administrative level); Ajayi v. Aramark Bus. Servs., Inc., 336 F.3d 520, 527 (7th Cir. 2003).

Accordingly, a plaintiff may only bring claims that were included in the EEOC charge “or that are

‘like or reasonably related to the allegations of the charge and growing out of such allegations.”

Harper v. Godfrey Co., 45 F.3d 143, 147-48 (7th Cir. 1995). Such a requirement ensures that the

employer has notice of the particular conduct and “an opportunity to attempt conciliation without

resort to the courts.” Rush, 966 F.2d at 1110.

       In Counts I and II of her Complaint, Plaintiff alleges, in part, that she was subjected to race

discrimination because she is Native American. (Compl. ¶¶3, 86, 94). Yet, nowhere in her Charge

does Plaintiff allege that CEC discriminated against her based upon her Native American origin.

Instead, in her Charge, Plaintiff only identifies as “African American.” (See Ex. A). The sole bases

for Plaintiff’s Charge stem from Plaintiff’s allegations of race discrimination based on an incident

regarding “Ebonics and African American slang” and alleged disparate treatment between African

American and Caucasian employees. Id. In fact, no fewer than 13 times throughout her Charge,

Plaintiff referenced “African Americans,” but not once makes reference to Native Americans. Id.

       Because Plaintiff’s Charge alleged only race discrimination and retaliation based upon her

race as an “African American,” she has not exhausted her administrative remedies and Counts I

and II based on “Native American” race discrimination should be dismissed. In Worthington v. JJ



                                                 11
    Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 12 of 27 PageID #:71




Severson Affiliates, Inc., No. 16 C 8573, 2017 U.S. Dist. LEXIS 9419 (N.D. Ill. Jan. 24, 2017), the

plaintiff, like Gill, failed to check the box for “national origin” discrimination, but, unlike Gill,

specifically stated the he “believe[d] that [he was] discriminated against because of [his] race,

Native American . . . .” Significantly, the Court concluded that such a statement was not sufficient

to put the defendant on notice of claims of national origin discrimination and dismissed his claim

for failure to exhaust his administrative remedies. Id. at *7; see also Otero v. City of Chicago, 833

F. Supp. 2d 829, 831 (N.D. Ill. 2011) (dismissing the plaintiff’s national origin claim because she

failed to allege national origin discrimination in her EEOC charge and “made no allegation what-

soever that would support or imply such a claim”).

       Plaintiff’s race discrimination claim based on her identification as Native American is also

not reasonably related to any allegations she made in her Charge. Plaintiff’s Native American

claim is one based on “ethnicity.” (Compl. ¶¶86, 94). Discrimination based on national origin, not

race, “involves treating people (applicants or employees) unfavorably because they are from a

particular country or part of the world, because of ethnicity or accent, or because they appear to be

of a certain ethnic background (even if they are not).” https://www.eeoc.gov/laws/types/nationalo-

rigin.cfm. Such a claim is an independent cause of action, distinct from a claim of racial discrimi-

nation, and courts in this Circuit have routinely dismissed plaintiffs’ claims for national origin

discrimination as not “reasonably related” to their race discrimination claims. Worthington, 2017

U.S. Dist. LEXIS 9419 at *7 (finding that the plaintiff did not show “that the . . . national origin

discrimination claim[] [is] reasonably related to his race discrimination claim, which is an entirely

separate and distinct for of discrimination”); Rodgers v. Arlington Heights Sch. Dist. No. 25, 171

F. Supp. 2d 773, 776 (N.D. Ill. 2001) (finding that plaintiff’s national origin claim was not reason-




                                                 12
    Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 13 of 27 PageID #:71




ably related to his EEOC charge where plaintiff’s charge stated: “I believe that I have been dis-

criminated against on the basis of my race, Black . . . .”). Because Gill cannot show that her claim

for discrimination based on her Native American ethnicity “could have been reasonably expected

to grow out of an EEOC investigation of the alleged race discrimination” related to being African

American, Counts I and II should be dismissed in part. Worthington, 2017 U.S. Dist. LEXIS 9419

at *7.

         B.     Count III of Plaintiff’s Complaint Should be Dismissed Because Plaintiff Did
                Not Allege any Claims of Sexual Harassment in her Charge.

         The Court should also dismiss Count III of Plaintiff’s Complaint in whole because she did

not allege in her Charge that she was sexually harassed during her employment at CEC. (See

Ex. A.). Wholly absent from her Charge are any references to sex whatsoever. Further, since the

allegations of sexual harassment in Plaintiff’s Complaint implicate new individuals and reference

new conduct, they are entirely unrelated to the allegations contained in her Charge. Indeed, the

Seventh Circuit and other courts in this Circuit have repeatedly concluded that allegations of dis-

crimination in a charge are not reasonably related or sufficient to put a defendant on notice of

claims of harassment (even, unlike the instant case, when the alleged harassment and discrimina-

tion were based on the same protected characteristic). Cheek v. Peabody Coal Co., 97 F.3d 200,

202-03 (7th Cir. 1996) (affirming dismissal of plaintiff’s sexual harassment claim where her EEOC

charge had only contained allegations of discrimination based on sex); see also Rush v. McDon-

ald’s Corp., 966 F.2d 1104, 1111-12 (7th Cir. 1992) (affirming district court’s dismissal of racial

harassment claim where the EEOC charge alleged only race discrimination); Hall v. Walsh Constr.

Co., No. 11 CV 08706, 2012 U.S. Dist. LEXIS 112111, at *16 (Aug. 9, 2012) (dismissing plain-

tiff’s race-based termination claim because it was “not like or reasonably related to” a racial har-

assment claim”); Huri v. Circuit Court of Cook County, No. 11 C 3675, 2012 WL 1431268, at *3

                                                13
    Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 14 of 27 PageID #:71




(N.D. Ill. Apr. 25, 2012) (dismissing hostile work environment harassment claim where EEOC

charge alleged discrimination and made only “limited references” to harassment). Accordingly,

Count III should be dismissed in its entirety because Plaintiff has not exhausted her administrative

remedies.

                                         CONCLUSION

       For all of the foregoing reasons, CEC respectfully requests that the Court dismiss Count I-

V of Plaintiff’s Complaint in part or in whole in accordance with Rule 12(b)(6) and allow Defend-

ant to respond to the remainder of the Complaint upon the Court’s ruling on this Motion.


Dated: January 31, 2020                                      Respectfully submitted,

                                                             CEC Employee Group, LLC

                                                             By: /s/ Kirsten A. Milton
                                                                 One of Its Attorneys

Kirsten A. Milton
Brenna R. McLean
JACKSON LEWIS P.C.
150 N. Michigan Ave., Suite 2500
Chicago, Illinois 60601
(312) 787-4949
Kirsten.Milton@jacksonlewis.com
Brenna.McLean@jacksonlewis.com




                                                14
    Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 15 of 27 PageID #:71




                                CERTIFICATE OF SERVICE

         The undersigned, an attorney, certifies that on January 31, 2020, she caused a true and

correct copy of the foregoing Defendant’s Memorandum of Law in Support of Its Motion to

Dismiss Parts of Plaintiff’s Complaint to be filed with the Court by electronic filing protocols,

and therefore electronically served upon all attorneys of record registered with the Court’s

ECF/CM system.



                                                    /s/ Kirsten A. Milton




4830-0809-2339, v. 1




                                               15
Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 16 of 27 PageID #:71




                   EXHIBIT
                     A
                    Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 17 of 27 PageID #:71
                                                                                                            AGENCY                        CHARGE NUMBER
                   CHARGE OF DISCRIMINATION                                                             r
    Tnis form is affected by the Privacy Act of 1974; See Privacy A ct Statement before                             FEPA
    completing this form.                                                                                                         "t--t•k 0 — 2-0   t     —   o7 3 S7
                                                                                                            XX      EEOC

                                                          ILLINOIS DEPARTMENT OF HUMAN RIGHTS                                                                 and EEOC

                                                                     Stare or local Agency, if any

    NAME(Indicate Mr., Ms., Mrs.)                                                                    HOME TELEPHONE (Include Area Code)

    Ms. Yolanda Gill                                                                                 (773) 703-0202
                                                                                                                                                        DATE OF BIRTH
    STREET ADDRESS                                        CITY, STATE AND ZIP CODE
    786 Inland Circle, #302                               Naperville, IL 60563
                                                                                            STATE OR LOCAL GOVERNMENT
    NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE,
    AGENCY WHO DISCRIMINATED AGAINST ME Of more than one list below.)
    NAME                              NUMBER OF EMPLOYEES, MEMBERS          .           TELEPHONE (Include Area Code)
    CEC EMPLOYEE GROUP, LLC                                              15 +                                                   (847) 781-3600
                                                           CITY, STATE AND ZIP CODE                                                                     COUNTY
    STREET ADDRESS
    231 North Martingale Road                             Schaumburg, IL 60173
    NAME                                                                                             TELEPHONE NUMBER (Include Area Code)



    STREET ADDRESS                                         CITY, STATE AND ZIP CODE                                                                     COUNTY



    CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es))                                                           DATE DISCRIMINATION TOOK PLACE
                                                                                                                           EARLIEST (ADEA/EPA)      LATEST (ALL)
             XX   RACE                  COLOR                SEX                 RELIGION                   AGE            April 18, 2018                     June 14, 2018
             XX   RETALIATION                  NATIONAL                   DISABILITY                 OTHER (Specify)
                                               ORIGIN                                                                             XX    CONTINUING ACTION

    THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):




                                                  * * *   SEE ATTACHED'"`




    I went  this charge filed with both the EEOC and the State or local                       NOTA      - (When      cessary fo        e nd Local Requirements)
                                                                        Agency,
    if any. I will advise the agencies if I change my address
                                                              or telephone
    number and I will cooperate fully with them in the processing of
                                                                       my                                                               j0
    charge in accordance with their proceedures.                                              I s ea r affirm that 1 have re th above charge and that it is true
                                                                                              to     est of my knowledge, n     ation and belief,
    I delcare under penalty of perjury that the
                                                foregoing is true and correct.            l   SIG ATU E OF COMPLAINA
1                                                                                                                                            OFFICIAL sEAL
                                                                                              SUBS IBED A\\ID-       WORN TO
                                                                                                                                            %ANITA STEVENS
                                      (ti(P     ,1                                                                                 EFHOOMFAINSICE2 §fin OF ILLINOIS

                  ( /(C
                                                                                              (Day, month, and year)
    Date                                  rging Party (Signature)                                                                      MY COMMISSION
                                                                                                                                                          EXPIRES:05/06/22
                      est
                                                                                                S 71        ii 39
        Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 18 of 27 PageID #:71




CHARGE OF DISCRIMINATION

Yolanda Gill and CEC Employee Group, LLC

The Particulars Are:

I.       Complainant was hired by Respondent in or about November 2017 as an Admissions
         Advisor I. Respondent is a for profit educational institution.

II.       Complainant has met Respondent's reasonable performance expectations at all times relevant
          to this charge.

III.      On or about April 18, 2018, one of Respondent's managers sent an email to Complainant and
          other admission advisors who were on her Masters team regarding an upcoming training
          session. This email advised Complainant and other Admission Advisors that they should not
          use "slang" or Ebonies", by which Respondent meant African American slang, when
          communicating with students or potential students.

IV.       When Complainant attended the training meeting later that day on April 18, the manager
          reiterated this same point about not using Ebonies, meaning African American slang, when
          communicating with students or potential students.

V.        Many of the admissions advisors who attended this meeting were African American. Neither
          Complainant nor the other African American advisors used Ebonics or African American
          slang when conducting any business related activities or when communicating with students
          or potential students.

 VI.      There were other directors at the April 18, 2018 meeting and who received this same April
          18, 2018 email. No one from Respondent took any action nor addressed the improper
          reference of using Ebonies to African American employees.

 VII.     Respondent's email and comments which assumed that Complainant and the other African
          American employees used African American slang or Ebonies at work was racially offensive
          to Complainant and the African American admission advisors at this meeting and who
          received the email.

 VIII.    On April 19, 2018, Complainant complained to Respondent about this racial statement and
          the failure of any managers or directors at the meeting to properly address this racist
          statement at the time.

 IX.      In response, Respondent admitted that the manager and others involved in training had either
          not received any diversity training or had not received any in "quite some time."

 X.       Shortly after the April 18, 2018 racist statement was made, Complainant learned that a less
          qualified Caucasian employee with no prior experience in admissions was hired by
 Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 19 of 27 PageID #:71




                                                                                         salary.
        Respondent as level 2 Admissions Advisor and paid approximately $10,000 more in
                                                                                     Complainant
        Complainant and other African American employees had more experienced and
        had a Masters degree, yet were only hired as level 1 advisors and paid less.
                                                                               Respondent's
Xl.     On or about April 23, 2018, Complainant met with a senior manager with
        Employee Relations department and discussed the following issues:

        a.     The racist email about ebonics,
        b.     The fact that several African American admission advisors were paid less and hired
               at a lower level than Caucasian employees, despite having equal or greater
               qualifications and experience than the Caucasian employees, and
        c.     That fewer African American advisors were being promoted as compared to
               Caucasian Advisors.

XII.    Complainant asked Respondent for a raise in April and in May 2018 explaining that she
        should have been hired initially as a Level II advisor based on her superior qualifications and
        MBA, as compared to the Caucasian employee, and that she had been performing higher
        level work beyond what a Level I advisor normally did.

XIII.    On or about May 10, 2018, in response to Complainant's complaints, Respondent told her
         that she should leave if she was not happy working for Respondent.

XIV.     In a phone call with Employee Relations on or about May 15, 2018, Complainant asked
         about a Level II Admissions Advisor position based on her superior qualifications and
         performance in comparison to Caucasian employees who were hired as an Admission
         Advisor II though they were not as qualified as Complainant. Respondent told her she
         should wait 6 months before seeking the higher level position for which she was already
         more than qualified.

 XV.     Beginning in May 2018, Respondent began to retaliate against Complainant for making
         complaints of discrimination and these actions have continued to the present.

 XVI.    Respondent began to limit the number and quality of phone calls from potential student
         applicants which it referred to Complainant in order to adversely affect her performance.

 XVII. On or about June 14, 2018, Respondent told Complainant that there was no evidence to
       support her claim that she should have been paid more or hired at a higher level. During this
       same conversation, Respondent accused her of being disruptive to other employees when she
       spoke about unfair treatment by Respondent. After making this accusation, Respondent
       offered her a voluntary separation agreement, told her she had 5 days to sign, but refused to
       provide her with a copy the agreement to take with her.

 XVIII. The Complainant discussed unfair treatment with other African
                                                                       American employees who
        also told Complainant about unfair treatment and these
                                                                 discussions were always done
        discreetly. Complainant was warned about speaking to any other
                                                                       employees about unfair or
    Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 20 of 27 PageID #:71



       discriminatory treatment at work.

XIX. Respondent began calling Complainant to the office on a frequent basis and made various
     inaccurate claims against her. As other employees saw how Respondent was treating
     Complainant, they began to distance themselves from her out of fear that they might suffer
     similar retaliation.
Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 21 of 27 PageID #:71




                   EXHIBIT
                      B
                  Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 22 of 27 PageID #:71
 EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DISMISSAL AND NOTICE OF RIGHTS
To:     Yolanda Gill                                                                   From:    Chicago District Office
        c/o Arthur Ehrlich, Esq.                                                                230 S. Dearborn
        Law Offices Of Goldman, & Ehrlich, Chtd.                                                Suite 1866
        20 S. Clark St., Suite 500                                                              Chicago, IL 60604
        Chicago, IL 60603


                             On behalf of person(s) aggrieved whose identity is
                             CONFIDENTIAL (29 CFR §1601.7(a))
 EEOC Charge No.                                EEOC Representative                                                   Telephone No.
                                                Zachary M. Florent,
 440-2018-07351                                 investigator                                                          (312) 872-9742
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                  Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       X         The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                  Other (briefly state)


                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commiss n


Enclosures(s)                                                      Julianne Bowman,                                         (Date Mailed)
                                                                    District Director
cc:        CEC EMPLOYEE GROUP, LLC
           c/o Kirsten A. Milton, Esq.
           Jackson Lewis P.C.
           150 N. Michigan Ave., Suite 2500
           Chicago, IL 60601
                    Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 23 of 27 PageID #:71
    ,
                 CHARGE 0              DISL-,..WINATION                                    7:7:AGENC                                  CHARGE NUIVI$ER

This form is affected by the Privacy Act of 1974; See Privacy Act Statement before                          FEPA
completing this form.                                                                                                      44 0 'ZOOS — 0 `n              s -I
                    p) .,-. d.% y-, g A B t''' fi"'t, : Z 'C' if 'i;                                    XX EEOC
                          ' \,,iLI V rl,              i..: ,,,.-1:1),,_ ILLINOIS DEPARTMENT OF HUMAN RIGHTS                                         and EEOC
                                                                State or local Agency, If any
NAME(Indicate Mr., Ms., kl       i I ''' LU k)                                                  HOME TELEPHONE (Include Area Code)
Ms. Yolanda Gill                                                                                (773) 703-0202
STREET ADDRES0101:,:i01,131HUI UftilaiTY, STATE AND ZIP CODE                                                                                   DATE OF BIRTH
786 Inland Circle, #302                             Naperville, IL 60563
NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME (If more than one list below.)
NAME                                            NUMBER OF EMPLOYEES, MEMBERS                                               TELEPHONE (Include Area Code)
CEC EMPLOYEE GROUP, LLC                                            15 +                                                    (847) 781-3600
STREET ADDRESS                                      CITY, STATE AND ZIP CODE                                                                   COUNTY
231 North Martingale Road                           Schaumburg, IL 60173
NAME                                                                                            TELEPHONE NUMBER (Include Area Code)


STREET ADDRESS                                       CITY, STATE AND ZIP CODE                                                                  COUNTY


CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es)1                                                         DATE DISCRIMINATION TOOK PLACE
                                                                                                                     EARLIEST (ADEA/EPA)      LATEST (ALL)
    • XX         RACE             COLOR                SEX                  RELIGION                    AGE          April 18, 2018                 June 14, 2018
        XX       RETALIATION             NATIONAL                   DISABILITY                  OTHER (Specify)
                                         ORIGIN .                                                                          XX      CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)))




                                            *** SEE ATTACHED***


        .._ ..




                                                                                       NOTA         - (When       cessary fo       to nd Local Requirements)
I want this charge filed with both the EEOC and the State or local Agency,
if any. I will advise the agencies If I change my address or telephone
number and I will cooperate fully with them In the processing of my                                            a                           A
                                                                                       I s ea r affirm that l have rea th above charge and that it is true
charge in accordance with their proceedures.
                                                                                       to     est of my knowledge, n      ation and belief.
I delcare under penalty of perjury that the foregoing is true and correct.             SIG ATU E OF COMPLAINA                  -
                                                                                                                                          OFFICIAL SEAL
                                                                                                                                        SHANITA STEVENSS
                                                                                       SUBS IBED A D WORN TO                   E FieThgtiEptidik4sun oF tools
                                            It\6106._                                  (Day, month, a d year)                      MY COMMISSION EXPIliESS06/22
Date 3/ ( 0 I pg                      rging Party (Signature)
                                                                                                 ) (0    /CP
EEOC FORM 5 (Test 10/94)
        Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 24 of 27 PageID #:71



CHARGE OF DISCRIMINATION

Yolanda Gill and CEC Employee Group, LLC

The Particulars Are:

I.       Complainant was hired by Respondent in or about November 2017 as an Admissions
         Advisor I. Respondent is a for profit educational institution.

II.      Complainant has met Respondent's reasonable performance expectations at all times relevant
         to this charge.

III.     On or about April 18, 2018, one of Respondent's managers sent an email to Complainant and
         other admission advisors who were on her Masters team regarding an upcoming training
         session. This email advised Complainant and other Admission Advisors that they should not
         use "slang" or Ebonies", by which Respondent meant African American slang, when
         communicating with students or potential students.

IV.      When Complainant attended the training meeting later that day on April 18, the manager
         reiterated this same point about not using Ebonies, meaning African American slang, when
         communicating with students or potential students.

V.       Many of the admissions advisors who attended this meeting were African American. Neither
         Complainant nor the other African American advisors used Ebonies or African American
         slang when conducting any business related activities or when communicating with students
         or potential students.

VI.      There were other directors at the April 18, 2018 meeting and who received this same April
         18, 2018 email. No one from Respondent took any action nor addressed the improper
         reference of using Ebonies to African American employees.

VII.     Respondent's email and comments which assumed that Complainant and the other African
         American employees used African American slang or Ebonies at work was racially offensive
         to Complainant and the African American admission advisors at this meeting and who
         received the email.

VIII.    On April 19, 2018, Complainant complained to Respondent about this racial statement and
         the failure of any managers or directors at the meeting to properly address this racist
         statement at the time.

IX.      In response, Respondent admitted that the manager and others involved in training had either
         not received any diversity training or had not received any in "quite some time."

X.       Shortly after the April 18, 2018 racist statement was made, Complainant learned that a less
         qualified Caucasian employee with no prior experience in admissions was hired by
        Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 25 of 27 PageID #:71

                 0


         Respondent as level 2 Admissions Advisor and paid approximately $10,000 more in salary.
         Complainant and other African American employees had more experienced and Complainant
         had a Masters degree, yet were only hired as level 1 advisors and paid less.

XI.      On or. about April 23, 2018, Complainant met with a senior manager with Respondent's
         Employee Relations department and discussed the following issues:

         a.     The racist email about ebonics,
         b.     The fact that several African American admission advisors were paid less and hired
                at a lower level than Caucasian employees, despite having equal or greater
                qualifications and experience than the Caucasian employees, and
         c.     That fewer African American advisors were being promoted as compared to
                Caucasian Advisors.

XII.     Complainant asked Respondent for a raise in April and in May 2018 explaining that she
         should have been hired initially as a Level II advisor based on her superior qualifications and
         MBA, as compared to the Caucasian employee, and that she had been performing higher
         level work beyond what a Level I advisor normally did.

XIII.    On or about May 10, 2018, in response to Complainant's complaints, Respondent told her
         that she should leave if she was not happy working for Respondent.

XIV. In a phone call with Employee Relations on or about May 15, 2018, Complainant asked
     about a Level II Admissions Advisor position based on her superior qualifications and
     performance in comparison to Caucasian employees who were hired as an Admission
     Advisor II though they were not as qualified as Complainant. Respondent told her she
     should wait 6 months before seeking the higher level position for which she was already
     more than qualified.

XV.      Beginning in May 2018, Respondent began to retaliate against Complainant for making
         complaints of discrimination and these actions have continued to the present.

XVI. Respondent began to limit the number and quality of phone calls from potential student
     applicants which it referred to Complainant in order to adversely affect her performance.

XVII. On or about June 14, 2018, Respondent told Complainant that there was no evidence to
      support her claim that she should have been paid more or hired at a higher level. During this
      same conversation, Respondent accused her of being disruptive to other employees when she
      spoke about unfair treatment by Respondent. After making this accusation, Respondent
      offered her a voluntary separation agreement, told her she had 5 days to sign, but refused to
      provide her with a copy the agreement to take with her.

XVIII. The Complainant discussed unfair treatment with other African American employees who
       also told Complainant about unfair treatment and these discussions were always done
       discreetly. Complainant was warned about speaking to any other employees about unfair or
     Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 26 of 27 PageID #:71



       discriminatory treatment at work.

XIX. Respondent began calling Complainant to the office on a frequent basis and made various
     inaccurate claims against her. As other employees saw how Respondent was treating
     Complainant, they began to distance themselves from her out of fear that they might suffer
     similar retaliation,
                                                        .
                                                            1
                                                                •
                 Case: 1:19-cv-08099 Document #: 12 Filed: 01/31/20 Page 27 of 27 PageID #:71
                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                  'Chicago pistrict office ,
           I47
                                                             go West Madison Street, Suite 2000
                                                                                          •      Chicago, 1L 60661 ,
       ce01'                                                                                  . PH: (312) 869.8Q00
                                                                                              ?TX: (31'2)869-8001
FILE REVIEWS •FAX: (312) 869.8220                                               ENFORCEMENT FAX: (312)869-8220
liffEDIATION: (.312) 869-8060                                                  STATE & LOCAL F.AX: (312) $69.8077
HEAREsIGS FAX: (312) 869.8125                                                          LEGAL FAX: (312)869,8124



                             TILE Off' 14§.49W.11,E wgg
Parties to an. EEOO charge are entitled to ,review and obtain copies of documents contained 14, their
investig,ative file, Requests .must be made in writing to Sylvia Rotas and either mailed to the address
aboye, faxed to (312) 069-8220 or sent via email, to sylvia.bustoiaeeoe.gov (please chose only ,one
method, no duplicate requests), Be sure to include your name, address, bhone number and BEOC•
charge number with.VOW' request,'                                     . ,

If yoU are the Charging Party and a RIGHT TO SUE has been issued, you may be granted access to your
file:,

         Before filing a lawsuit, hut within 90 days of your receipt of the Right to Sue, or

         After your lawsuit has been filed. If more than 90 days have elapsed since your receipt of
         the Right to Sue, include with your request a copy of the entire court complaint (with court
         stamped docket number) or enough pages to determine whether it'was filed based on the
         BEOC charge,

If you are the Rg.sp6ndent you may be granted 'access to the file only after a' lawsuit has been filed.
Include with ydur request, a copy of the entite court complaint that includes an official court stamped
docket number,

Pursuant to federal statutes, certain documents, such as those which reflect the agency's deliberative
process, will not be disclosed to either party.

You must sign an Agreement of Nondisclosure before you are panted access to the file, which will be
sent to you after receipt of your written request. (Statutes enforced by the EEOC prohibit the agency
from making investigative inforinationpublic.)

The. process for access to the file will, begin rio later than ten (10) days following receipt of your request.

When. the file becomes available for review, you will be, contacted. You may review the file in our
offices and/or request that a copy of the file be sent to you, Files may not be removed from the office.

Your file will be copied by Aloha Print Group, 60 East Van Buren, Suite 1502, ChiCago, IL 60605,
(312) 542-1300. You are responsible for the copying COSO and must sign an ageenient to pay these
costs before the file will be sent to the copy service, Therefore, it is recommended' that you first review
Your file to determine what documents, if any, you want copied, EEOC will not review your file or
provide a count of the pages contained in it. If you choose not to review your file, it will be sent in its
entirety to the copy service, and you will be responsible for the cost, Payment must, be made directly
to Aloha Print Group, which charges 15 cents per page,

(Revised 04/20/2016, previous copies obsolete)
